The insurance company insured the Box Company against legal liability for damages accidentally sustained by its employees, and obligated itself to defend all actions arising from such injuries at its own cost and expense. The Box Company was required on its part, among a lot of other things, to give immediate notice of injuries and forward to the attorney for the insurance company ". . . . forthwith after receipt thereof . . . ." every process, pleading and paper of any kind, etc., relating to all claims and proceedings. Notice of the injury was given the insurance company, but it did not receive from the Box Company any process or pleading in the action. Because service was had on the county auditor, and the Box Company did not forward the process and papers served on the county auditor to the insurance company, the majority holds that the insurance company is relieved of the obligation *Page 395 
of its contract, despite the fact that the Box Company never actually received any process, pleading, etc. With this, I do not agree. Service on the county auditor is not the same as thereceipt of the summons by the Box Company, and the receipt of the summons by the auditor did not constitute the receipt of the summons by the company. The Box Company, never havingreceived the summons, has not violated that provision of the policy requiring it to forward ". . . . forthwith after receipt
thereof . . . ." every process, pleading, etc. Not one of the authorities cited in the majority opinion bears on the identical question.